Per, Curiam:
If the court below committed error in this proceeding, the record does not disclose it.
The agreement to refer the question of the boundary line contains the provision that the decision of “ said surveyors, or a majority of them, acting as referees, shall be final and conclusive upon the parties, without appeal in any form whatever.’ The parties are thus deprived of the right of appeal by their own act; and the only ground upon which the award could be assailed in the court below was that of fraud or the misbehavior of the referees. It was attacked for the latter reason here, but there is nothing in the record to give the appellant a standing to do so. It contains no evidence that exceptions were filed to the award, on account of the misbehavior of the referees or for any other reason, and the single assignment of error is the *162vague and general one, that “ the court erred in its decree that the injunction against William H. Sell (the appellant) be made perpetual; that the injunction against Edwin Laufer be dissolved, and that William H. Sell (the appellant) pay the costs in both actions.” It is true, some depositions appear to have been submitted to the court below, and have been printed in the appellant’s paper-book. They are not properly before us, however, and, if they were, they are conflicting. We cannot reach the merits of the case, if it has any. We can no more make bricks, without straw than could the Israelites of old.
The decree is affirmed, and the appeal dismissed at the costs of the appellant.